 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL PATRICK JOLIVETTE,                          No. 2:19-cv-0540-TLN-EFB P
12                       Petitioner,
13           v.                                        ORDER
14    SUPERIOR COURT OF SOLANO CO.,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. He has requested that the court appoint counsel. There currently exists no

19   absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d

20   453, 460 (9th Cir. 1996). The court may appoint counsel at any stage of the proceedings “if the

21   interests of justice so require.” See 18 U.S.C. § 3006A; see also, Rule 8(c), Rules Governing

22   § 2254 Cases. The court does not find that the interests of justice would be served by the

23   appointment of counsel at this stage of the proceedings.

24          Accordingly, it hereby is ORDERED that petitioner’s request for appointment of counsel

25   (ECF No. 9) is denied without prejudice.

26   Dated: August 7, 2019.

27

28
